Citation Nr: 1620491	
Decision Date: 05/19/16    Archive Date: 05/27/16

DOCKET NO.  12-12 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a low back disability, to include as due to an undiagnosed illness.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran performed active duty for training (ADT) from July 1987 to December 1987 and had active military service from October 1988 to October 1991 and from May 2006 to April 2007.  He is a Persian Gulf War veteran and a combat veteran.

This appeal arises from an April 2011 rating decision that was issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

This matter was previously before the Board in May 2014, December 2014, and July 2015.  At those times, the claim was remanded to obtain medical opinions regarding the likely etiology of the Veteran's claimed low back disability.  Review of the record shows that there has been substantial compliance with the remand directives, and thus, the Board will address the merits of the Veteran's claim.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  The Veteran is shown to have served in Southwest Asia during the Persian Gulf War.

2.  The Veteran is not shown to have a low back disability that had its clinical onset in service and is not otherwise related to active duty, including as due to undiagnosed illness incurred in service.



CONCLUSION OF LAW

The criteria for an award of service connection for a low back disability, to include as due to an undiagnosed illness, have not been met.  38 U.S.C.A. §§ 1110, 1131, 1117 (West 2014); 38 C.F.R. §§ 3.303, 3.317 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in August 2010 of the information and evidence needed to substantiate and complete the claim, to include notice of what part of that evidence is to be provided by the Veteran, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  

VA has fulfilled its duty to assist.  The RO has made reasonable and appropriate efforts to assist the Veteran in obtaining the evidence necessary to substantiate the claim, including requesting information from the Veteran regarding pertinent medical treatment he may have received and obtaining such records, as well as affording him VA examinations and obtain medical opinions.  In the most recent medical opinion, a VA clinician provided sufficient detail for the Board to make a decision and the report is deemed adequate with respect to the Veteran's claim.

Hence, VA has fulfilled its duty to notify and assist the Veteran, and adjudication at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet, App. 384, 394 (1993).  The appeal is now ready to be considered on the merits.


II.  Merits of the Claim

A.  Relevant Legal Principles

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).  Pursuant to 38 U.S.C.A. § 101(24), "'active military, naval, or air service' includes active duty, any period of [ADT] during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, and any period of inactive duty training during (IDT) which the individual concerned was disabled or died from an injury incurred in or aggravated in line of duty."  38 U.S.C.A. § 101(24) (West 2014).

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury that pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Service connection for certain chronic diseases, including arthritis, may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2015).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service.  38 C.F.R. § 3.307(a).  In other words, "there is no 'nexus' requirement for compensation for a chronic disease which was shown in service, so long as there is an absence of intercurrent causes to explain post-service manifestations of the chronic disease."  Walker v. Shinseki, 708 F.3d 1331, 1336 (Fed. Cir. 2013).  If evidence of a chronic condition is noted during service or during the presumptive period, but the chronic condition is not "shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned," i.e., "when the fact of chronicity in service is not adequately supported," then a showing of continuity of symptomatology after discharge is required to support a claim for disability compensation for the chronic disease.  Proven continuity of symptomatology establishes the link, or nexus, between the current disease [and service] and serves as the evidentiary tool to confirm the existence of the chronic disease while in service or a presumptive period during which existence in service is presumed."  Id.  

Service connection may also be established on a presumptive basis for a Persian Gulf Veteran who exhibits objective indications of chronic disability resulting from undiagnosed illness or a medically unexplained chronic multisymptom illness that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016, and which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117 (West 2014); 38 C.F.R. § 3.317(a)(1) (2015).  In claims based on undiagnosed illness, unlike those for direct service connection, there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Notably, laypersons are competent to report objective signs of illness.  Id. 

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A 1117(d) warrants a presumption of service-connection.  There are currently no diagnosed illnesses that have been determined by the Secretary to warrant a presumption of service connection under 38 U.S.C.A. § 1117(a)(2)(C).

Notably, mere congenital or developmental defects are not diseases or injuries in the meaning of applicable legislation for VA disability compensation purposes.  38 C.F.R. § 4.9 (2015).  It follows, therefore, that service connection cannot be granted for a congenital "defect" (a condition that is "more or less stationary in nature"), but service connection may be granted for a congenital "disease" (a condition that is "capable of improving or deteriorating").  Quirin v. Shinseki, 22 Vet. App. 390, 394 (2009) (discussing VAOPGCPREC 82-90); Monroe v. Brown, 4 Vet. App. 513, 515 (1993).

In addition, the law provides that every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2015).  Before the presumption of soundness is for application, there must be evidence that a disease or injury that was not noted upon entry to service manifested or was incurred in service.  Gilbert v. Shinseki, 26 Vet. App. 48 (2012).

To rebut the presumption of sound condition under section 1111 of the statute for disorders not noted on the entrance or enlistment examination, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

B.  Facts and Analysis

Here, in a September 2014 statement, the Veteran asserted that he injured his back while on active duty in 1990 and in 2006.

As a preliminary matter, the Board notes that the presumption of soundness under 38 U.S.C.A. § 1111 and the presumptive service connection provisions of 38 C.F.R. § 3.307 that are applicable to active duty periods do not apply to periods of ADT.  38 U.S.C.A. §§ 1111, 1112, 1137 (West 2014); 38 C.F.R. § 3.307 (2015); see also Smith v. Shinseki, 24 Vet. App. 40 (2010); Donnellan v. Shinseki, 24 Vet. App. 167 (2010).  Thus, these presumptions do not apply to the Veteran's July 1987 to December 1987 period of ADT, and the burden is on the Veteran to establish that he had a preexisting disability that worsened during that period and that such worsening was beyond the natural progression of the disease.  See Donnellan, 24 Vet. App. at 173-174.

In addition, the presumption of soundness does not apply when a claimant has not been examined contemporaneous to entering a period of active service.  Smith, 24 Vet. App. at 45.  Thus, because there are no entrance examinations associated with the Veteran's STRs for his October 1988 to October 1991 or May 2006 to April 2007 periods of service, it is not presumed that the Veteran was sound upon his entry into service in October 1988 and May 2006.

The service treatment records (STRs) reflect that the Veteran complained of low back pain at various times during service.  A February 1989 emergency room note reflects low back pain for one month and the Veteran's report that his pain worsened after driving a truck for two to three hours.  A contemporaneous radiologic report documented low back pain and scoliosis.  An April 1991 discharge examination report indicates that the Veteran's spine was normal at that time, and he endorsed that he did not have recurrent back pain on a contemporaneous report of medical history.

The Veteran filed an original claim for service connection for a low back condition in December 1995.  During a February 1996 VA examination, he was diagnosed with L3/L4 central disc herniation and bulging at L4/L5 with neurological findings, and he asserted that he developed chronic back pain after he fell off a truck during service.  In light of the April 1991 report of medical history that was conducted upon his separation from his previous period of service and in which he endorsed that he did not have recurrent back pain, the Board assigns little probative value to his report that he developed chronic back pain after he injured his back during service, as this report is inconsistent with what he reported prior to filing his claim for service connection.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (recognizing that the Board may assign more probative value to a history reported for treatment purposes than to subsequent statements made for compensation purposes).

Although the Veteran asserts that he re-injured his back during service in 2006, the Board notes that orthopedic consult notes dated October 2006 document a September 2000 right hip injury, but do not document a low back condition or complaints of low back pain.  Additionally, private treatment records dated October 2009 indicate that although the Veteran had "intermittent bilateral muscle aches," he did not have back pain at that time.

A December 2011 VA medical assessment report notes widespread musculoskeletal pains attributed to chronic pain syndrome and fibromyalgia, a condition for which he has service connection.  A July 2013 VA Gulf War examination report reflects a complaint of widespread musculoskeletal pains, including the cervical and thoracolumbar spines.

On VA examination in August 2014, the Veteran was diagnosed as having levoscoliosis, spine bifida, and degenerative changes of the lumbar spine.  The VA examiner rendered negative nexus opinions with respect to each diagnosis.  With respect to levoscoliosis and spina bifida, the examiner stated that these conditions are congenital and are not related to service.  The examiner further noted that degenerative changes noted on x-ray would be typical of normal aging process, acknowledged the Veteran's back strain during service, and concluded that the Veteran's condition was not caused by his military service.   To the extent that this opinion fails to consider the matter of in-service aggravation of a back condition, the Board finds that this opinion is of little probative value.

On VA examination in March 2015, the VA examiner essentially rendered the same negative nexus opinions with respect to each disability of the spine.  However, once again, the examiner noted that the Veteran had back strain in the military but continued to state that this condition was not caused by his military service because if he had a significant injury, he would not have been able to continue with his duties.  As noted in the Board's July 2015 remand, this opinion is inadequate because the examiner questioned the "significance" of the Veteran's in-service back strain in rendering a negative opinion and did not address the Veteran's contended continuity of symptomatology of a back disability since its onset in service.

In October 2015, the VA clinician who conducted the July 2013 examination concluded that the Veteran's "spinal condition" is not related to the military and opined that his current low back pain and degenerative changes are most likely due to his weight, age, and current vocation.   The clinician noted that he did not see any indication where the Veteran's current back issues were caused by or are related to the military.  In November 2015, another VA clinician opined that it is at least as likely as not that the Veteran's current low back pain is related to his period of active service.  Although the clinicians who provided opinions in October 2015 and November 2015 indicated that the Veteran's claims file was reviewed prior to offering their opinions, the clinicians did not provide rationale to support the October 2015 and November 2015 opinions, and thus, the Board finds that it is not as probative as the medical evidence of record that provides an opinion that is accompanied by rationale.  See Monzingo v. Shinseki, 26 Vet. App. 97, 105 (2012) (noting that "examination reports are adequate when they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion"); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (noting that "most of the probative value of a medical opinion comes from its reasoning").

In January 2016, a VA physician noted diagnoses of levoscoliosis that had onset prior to service, the congenital malformation spina bifida occulta, and degenerative changes of the low back.  After reviewing the history of the Veteran's back condition, she noted that the Veteran's 1989 report of low back discomfort in service was an acute and transient event because there is no clinical evidence of recurrence during service.  This assessment is bolstered by the STRs, which show that the Veteran's spine was normal in April 1991 and document the Veteran's endorsement that he did not have recurrent back pain at that time.  The clinician opined that it is less likely than not that the Veteran's claimed back condition is related to, caused by, and/or aggravated by the following: (1) his active duty tours and/or 1989 radiographic diagnosis of scoliosis; (2) spina bifida occulta; and (3) an undiagnosed illness.  She reported that she was in agreement with the March 2015 examiner's opinion that the Veteran's current low back and degenerative changes are most likely due to his weight, age, and current vocation; and then concluded that it is at least as likely as not that the Veteran's claimed back condition is related to, caused by, and/or aggravated by his normal and natural aging process.

The Board finds this opinion persuasive and highly probative because the opinion was offered after comprehensive review of the Veteran's relevant medical history and it was supported by rationale.  Monzingo, 26 Vet. App. at 105; Nieves-Rodriguez, 22 Vet. App. at 304.

Based on the foregoing, the Board finds that the competent and probative evidence weighs against a finding that the Veteran's current degenerative back changes had onset during service or within one year of his discharge from his qualifying periods of service, were otherwise caused or aggravated by service, or are attributable to an undiagnosed illness.  In so finding, the Board finds it highly probative that the clinician who offered an opinion in January 2016 attributed the Veteran's degenerative changes to his normal and natural aging process.

Now, the Board turns to the Veteran's levoscoliosis and spina bifida, which the Board will assume are diseases for the purpose of assessing the merits of the Veteran's claim and which the evidence indicates preexisted service.  Based on careful review of the record, to include the January 2016 opinion that the Veteran's current low back disability is most likely due to his weight, age, and vocation and that it is at least as likely as not that the Veteran's claimed low back disability is related to, caused by, and/or aggravated by his normal and natural aging process, the Board finds that the competent evidence is against finding that the Veteran's congenital back conditions were aggravated beyond the natural progress of the conditions during service.

The Board has considered the Veteran's statements; as a layperson, he is competent to testify regarding observable symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Nevertheless, the Veteran is not competent to establish a matter that requires medical knowledge, such as providing an etiological link of his current low back disability to service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.


ORDER

Service connection for a low back disability, to include as due to an undiagnosed illness, is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


